ACCEPTED
                                                                                       03-14-00328-CR
                                                                                              4102522
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  2/11/2015 9:48:04 AM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                              NO. 03-14-00328-CR

ISREAL REYES, SR.                        §         IN THE THIRD FILED IN
                                                            3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
VS.                                      §         DISTRICT 2/11/2015
                                                             COURT9:48:04
                                                                        OF AM
                                                              JEFFREY D. KYLE
THE STATE OF TEXAS                       §         APPEALS OF TEXAS Clerk




      STATE’S SECOND MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 1 day to file the accompanying

Appellee’s brief, and for good cause would show the following:

                                        I.

       A jury found Appellant guilty of Aggravated Assault with a Deadly Weapon

and Unlawful Possession of a Firearm on April 2, 2014 in trial court cause number

CR2012-427. The Court sentenced him to 10 and 5 years in TDCJ, respectively.

Appellant filed his Notice of Appeal on May 20, 2014, with his original brief being

due on September 4, 2014. After the Court abated and remanded the appeal for a

hearing under Texas Rule of Appellate Procedure 38.8, the trial court appointed

Mr. Wetzel as Appellant’s counsel on appeal. Appellant’s brief was received by

the Court on November 10, and it was filed in the Court after reinstatement of the

appeal on December 10, 2014. The State’s brief was initially due on January 9,



                                        1
2015. After the Court granted the State’s first requested extension, its brief was due

on February 9, 2015.


                                         II.

      Ms. Christine Rankin – the Assistant District Attorney who prosecuted this

case at trial – is handling the appeal for the State. Ms. Rankin wished to proofread

and make corrections to her brief, as well as incorporate a few suggestions of the

office’s Chief Felony Prosecutor. In light of the forgoing, the State respectfully

requests that the Court grant her a 1-day extension to file the Appellee’s Brief,

which is filed simultaneously with the instant motion. This is the second extension

sought by Appellee.

                                         III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully requests an extension of 1 day, until February 10, 2015, so that the

accompanying brief may be filed with and accepted by the Court. This extension

is not requested for purposes of delay but so that justice may be done.

                                       Respectfully submitted,

                                       /s/ Joshua D. Presley
                                       Joshua D. Presley SBN: 24088254
                                       preslj@co.comal.tx.us
                                       Comal Criminal District Attorney’s Office
                                       150 N. Seguin Avenue, Suite 307
                                       New Braunfels, Texas 78130
                                       Ph: (830) 221-1300 / Fax: (830) 608-2008

                                          2
                          CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this Second Motion to

Extend Time to File Appellee’s Brief has been delivered to Appellant ISREAL

REYES, SR.’s attorney of record in this matter:

Richard E. Wetzel
wetzel_law@1411west.com
1411 West Ave., Suite 100
Austin, TX 78701
Counsel for Appellant on Appeal

By electronically sending it to his above-listed email address through
efile.txcourts.gov, this 10th day of February, 2015.


                                              /s/ Joshua D. Presley
                                               Joshua D. Presley




                                          3